Case 20-11072-jkf   Doc 27   Filed 05/05/20 Entered 05/05/20 02:58:05   Desc Main
                             Document      Page 1 of 4
Case 20-11072-jkf   Doc 27   Filed 05/05/20 Entered 05/05/20 02:58:05   Desc Main
                             Document      Page 2 of 4
Case 20-11072-jkf   Doc 27   Filed 05/05/20 Entered 05/05/20 02:58:05   Desc Main
                             Document      Page 3 of 4
Case 20-11072-jkf   Doc 27   Filed 05/05/20 Entered 05/05/20 02:58:05   Desc Main
                             Document      Page 4 of 4
